              Case 19-14658-amc             Doc 51        Filed 08/17/20 Entered 08/17/20 12:29:39                      Desc Main
                                                          Document Page 1 of 2
Office Mailing Address:                                                                                               Send Payments ONLY to:
Scott F. Waterman, Trustee                                                                                          Scott F. Waterman, Trustee
2901 St. Lawrence Avenue, Suite 100                                                                                               P.O. Box 680
Reading, PA 19606                                                                                                    Memphis, TN 38101-0680

                                 OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
                                         REPORT OF RECEIPTS AND DISBURSEMENTS
                                        Activity for the period from 01/01/2019 to 08/12/2020
                                                   Chapter 13 Case No. 19-14658-AMC



         ROBERT O TURNER                                                                                        Petition Filed Date: 07/25/2019
         2632 LAMOTT AVENUE                                                                                     341 Hearing Date: 09/06/2019
         WILLOW GROVE PA 19090
                                                                                                                Confirmation Date: 04/29/2020



                                                    Case Status: Completed on 5/ 4/2020
                                 RECEIPTS / PAYMENT HISTORY FOR THE TIME PERIOD SELECTED
 Date                  Amount     Check No.        Date                Amount     Check No.        Date                 Amount    Check No.
 09/17/2019            $900.00    Automatic Payment10/18/2019          $900.00                     11/20/2019           $566.99
 12/05/2019            $566.99                    01/06/2020           $566.99                     02/03/2020           $566.99
 03/05/2020            $605.00                    04/03/2020           $605.00                     05/04/2020           $605.00

          Total Receipts for the Period: $5,882.96 Amount Refunded to Debtor Since Filing: $57.92 Total Receipts Since Filing: $5,882.96


                                 DISTRIBUTIONS TO CREDITORS FOR THE TIME PERIOD SELECTED

                                                          CLAIMS AND DISTRIBUTIONS
Claim #                     Claimant Name                            Class                 Claim Amount           Amount Paid       Balance Due

    1      ASHLEY FUNDING SVCS LLC                          Unsecured Creditors                   $80.83               $80.83              $0.00
           »» 001
    2      ASHLEY FUNDING SVCS LLC                          Unsecured Creditors                   $69.87               $69.87              $0.00
           »» 002
    3      CAPITAL ONE AUTO FINANCE                         Secured Creditors                      $0.00                $0.00              $0.00
           »» 003
    4      AT&T MOBILITY II LLC C/O AT&T SERVICES           Unsecured Creditors                $2,283.64             $2,283.64             $0.00
           »» 004
    5      AMIP MANAGEMENT                                  Secured Creditors                      $0.00                $0.00              $0.00
           »» 005
    0      BRAD J SADEK ESQ                                 Attorney Fees                      $2,840.00             $2,840.00             $0.00
    6      ASHLEY FUNDING SVCS LLC                          Unsecured Creditors                    $7.88                $7.88              $0.00
           »» 006
    7      ASHLEY FUNDING SVCS LLC                          Unsecured Creditors                    $9.35                $9.35              $0.00
           »» 007
    0      ROBERT O TURNER                                  Debtor Refunds                        $57.92               $57.92              $0.00
    8      NAVIENT SOLUTIONS INC                            Unsecured Creditors                    $0.00                $0.00              $0.00
           »» 008
    9      NAVIENT SOLUTIONS INC                            Unsecured Creditors                    $0.00                $0.00              $0.00
           »» 009
    10     NAVIENT SOLUTIONS INC                            Unsecured Creditors                    $0.00                $0.00              $0.00
           »» 010




Page 1 of 2
              Case 19-14658-amc         Doc 51     Filed 08/17/20 Entered 08/17/20 12:29:39                  Desc Main
                                                   Document Page 2 of 2
Chapter 13 Case No. 19-14658-AMC
                                                             SUMMARY



         Summary of all receipts and disbursements from date filed through 8/12/2020:
                  Total Receipts:           $5,882.96                 Current Monthly Payment:       $0.00
                  Paid to Claims:           $5,349.49                 Arrearages:                    $0.00
                  Paid to Trustee:            $533.47                 Total Plan Base:           $5,882.96
                  Funds on Hand:                $0.00

         NOTES:

         • PAY YOUR MONTHLY TRUSTEE PAYMENT ONLINE! Visit www.readingch13.com/payments/
            for more information.

         • Your case information is available to view online at the National Data Center. Please visit www.ndc.org.




Page 2 of 2
